            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




TOM SCHMIDT,                      CV 16-9368 DSF (AGRx)
      Plaintiff,
                                  Order to Show Cause re
               v.                 Dismissal and Order Imposing
                                  Sanctions
SHERRI ANND BALDY, et al.,
      Defendants.




And Related Claims.




    In its Order dated October 24, 2018, the Court determined that
the parties had not complied with the Court’s requirements
concerning pretrial documents -- most importantly, jury
instructions. The Court found that jury trial had been waived and
the trial would be to the Court. The Court also reminded the
parties of the pretrial requirements including witness and exhibit
lists, memoranda of contentions of fact and law, and the proposed
pretrial conference order. It further warned that failure to
prosecute the claims might result in dismissal or other sanctions.

  The Pretrial Conference (as to the matters pending between
Schmidt and Baldy) remained set for November 5, 2018.
However, on November 1, the parties advised that they had
resolved the matter, that they anticipated filing a settlement
agreement no later than November 9, and that they wished to
continue the Pretrial Conference to November 12, or as soon
thereafter as the Court may order. As November 12 was a Court
holiday, the Court continued the Pretrial Conference to November
19, 2018 at 3 p.m. Although counsel for Baldy was present,
Schmidt failed to appear, and no pretrial documents have been
filed.

   Schmidt is sanctioned for his failure to appear at the Pretrial
Conference in the form of Baldy’s attorney’s fees and costs for his
appearance. Schmidt is ordered to pay Baldy’s counsel $5,100 in
attorney’s fees and $655 in costs, for a total of $5,755. This
amount is ordered to be paid no later than December 3, 2018.

   The parties are ordered to show cause in writing why the
Complaint of Tom Schmidt and the Counterclaim of Sherry Annd
Baldy should not be dismissed for failure to prosecute. The filing
of the required pretrial documents by December 3 will be a
sufficient response to this Order to Show Cause. To clarify, if
Schmidt fails to file the required pretrial documents (exhibit and
witness lists, memorandum of contentions of fact and law, and
proposed pretrial conference order), his claims will be dismissed.
If Baldy fails to file the required pretrial documents (exhibit and
witness lists, memorandum of contentions of fact and law, and
proposed pretrial conference order), her counterclaims will be
dismissed. If the parties are unable to prepare joint witness and
exhibit lists and a proposed pretrial conference order, they should
submit unilateral document.




                                 2
   If one or both parties submit the appropriate pretrial
documents, the Court will set a pretrial conference and trial date
for that party.

  IT IS SO ORDERED.


Date: November 20, 2018              ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 3
